The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 10, 2014

                                       No. 04-11-00891-CR

                                         James GARZA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR12648A
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
        On July 7, 2014, the Texas Court of Criminal Appeals issued the mandate in this appeal
in which it ordered our prior judgment reversed and the matter remanded to this court for further
proceedings in accordance with its decision. Accordingly, the parties may file amended briefs in
this court in light of the decision by the Court of Criminals, and we note that amended briefs are
encouraged in this matter. Any amended briefs should include argument with regard to the issue
raised in Presiding Judge Sharon Keller’s dissent, i.e., the conflicting evidence as to appellant’s
age at the time of the offense and its effect on a direct appeal.

         We ORDER appellant to file his amended brief, if any, in this court on or before August
11, 2014. The State’s amended brief, if any, will be due in this court thirty days after the date
appellant’s amended brief is filed. If either party chooses not to file an amended brief, that party
is ORDERED to notify this court of such fact in writing on or before July 21, 2014. If appellant
decides not to file an amended brief, the State may still file an amended brief, and such brief will
be due thirty days after the date appellant advises this court in writing that he does not intend to
file an amended brief.

       We order the clerk of this court to serve copies of this order on appellant and all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court